                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

ADVANCED SCREENWORKS, LLC, a
Nevada   limited   liability
company,

            Plaintiff,

v.                                 Case No:   2:19-cv-758-FtM-29MRM

PAUL C. MOSHER, individually
and GOLD STAR VENTURES, LLC,
a Florida limited liability
company,

            Defendants.



                             OPINION AND ORDER

        This matter comes before the Court on review of defendant

Paul C. Mosher’s Motion to Dismiss (Doc. #18) filed on December 9,

2019.     Plaintiff filed a Response in Opposition (Doc. #22) on

December 23, 2019.        For the reasons that follow, the motion is

granted in part and denied in part.

                                    I.

     A. Factual Background

       According to the Complaint, non-parties Brian Hughes and

Brian Jones obtained U.S. Patent No. 8,146,647 (“‘647 Patent”) in

April 2012 for a “Screen Clipping System and Clips Therefor.”

(Doc. #1, pp. 2-3; Doc. #1-2, p. 15.)     The ‘647 Patent was assigned

to plaintiff Advanced Screenworks, LLC, a Nevada limited liability
company that sells products relating to the “speedy and efficient

screening of windows, doors, pool cages, and patios.”               (Doc. #1,

pp. 1-3; Doc. #1-3, p. 22.)       Plaintiff utilizes the ‘647 Patent as

part of its Lifestyle Screens product line, which is sold via

dealers.      (Doc. #1, p. 3.)

      As alleged in the Complaint, defendant Paul Mosher purchased

a   package    of   plaintiff’s   screen   clips   in   September   2017   and

thereafter he and defendant Gold Star Ventures LLC began infringing

on the ‘647 Patent by manufacturing, selling, and/or importing a

“Screening Buddy Dual Purpose Screen Retainer System” product over

the internet.       (Id. pp. 3-4; Doc. #1-5, p. 26.)       In October 2019,

plaintiff notified the defendants of the alleged infringement, but

the defendants have continued to sell the product.             (Doc. #1, p.

4; Doc. #1-6, p. 28.)

    B. Procedural Background

      On October 17, 2019, plaintiff filed its Complaint for Patent

Infringement in this Court.       (Doc. #1.)   The complaint alleges the

defendants

      have been and/or are directly infringing and/or inducing
      infringement of and/or contributorily infringing the
      ‘647 patent by, among other things, making, using,
      offering to sell or selling in the United States, or
      importing into the United States, products and/or
      services that are covered by the claims of the ‘647
      patent, including, by way of example and not limitation,
      the Screening Buddy.




                                      2
(Id. p. 5.) Attached to the Complaint are, inter alia, screenshots

of the Screening Buddy website and copies of the ‘647 Patent with

diagrams and descriptions.     (Doc. #1-1, pp. 9-13; Doc. #1-2, pp.

15-20.)   As relief, plaintiff requests both monetary damages and

injunctive relief.     (Doc. #1, p. 6.)

     On December 9, 2019, Mosher filed his Motion to Dismiss. *

(Doc. #18.)   In the motion, Mosher argues the Complaint “fails to

articulate any factual basis upon which an infringement claim can

be made against the Screening Buddy, directly or indirectly,” and

therefore the Complaint should be dismissed pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.    (Id. p. 3.)

                                  II.

  A. Legal Standards

     In light of the abrogation of Form 18 of the Federal Rules of

Civil Procedure, a complaint alleging patent infringement must

comply with Iqbal and Twombly to state a claim under Rule 12(b)(6).

Thermolife Int’l, LLC v. Vitamin Shoppe, Inc., 2016 WL 6678525, *2

(S.D. Fla. June 2, 2016).     Under Federal Rule of Civil Procedure

8(a)(2), a complaint must contain a “short and plain statement of




     * In the screenshots attached to the Complaint, Gold Star
Ventures LLC is listed as the producer of the Screening Buddy
product, with Mosher described as the “Owner/Developer.”    (Doc.
#1-1, pp. 11-12.) However, in his motion, Mosher states that Gold
Star Ventures LLC is “a non-existent Florida company.” (Doc. #18,
p. 8.)



                                   3
the claim showing that the pleader is entitled to relief.”                  Fed.

R. Civ. P. 8(a)(2).       This obligation “requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”          Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted).              To survive dismissal,

the factual allegations must be “plausible” and “must be enough to

raise a right to relief above the speculative level.”               Id. at 555;

see also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir.

2010).      This requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals   of   the    elements   of    a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                 Iqbal,

556 U.S. at 678.     Factual allegations that are merely consistent

with    a   defendant’s   liability    fall   short        of   being    facially

plausible.     Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).        Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,



                                      4
a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                   Iqbal, 556

U.S. at 679.

  B. Analysis

     Section 271 of Title 35 creates liability for three types of

patent     infringement:      (1)    direct        infringement,     (2)     induced

infringement, and (3) contributory infringement.                  Commil USA, LLC

v. Cisco Sys., Inc., 135 S.Ct. 1920, 1926 (2015).                   Under section

271(a), direct infringement occurs when “whoever without authority

makes, uses, offers to sell, or sells any patented invention,

within the United States or imports into the United States any

patented       invention   during   the     term    of   the    patent   therefor.”

Section 271(b) addresses induced infringement and provides that

“[w]hoever actively induces infringement of a patent shall be

liable    as    an   infringer.”         Finally,    section    271(c)     addresses

contributory infringement, which occurs if a party sells or offers

to sell

     a component of a patented machine, manufacture,
     combination or composition, or a material or apparatus
     for use in practicing a patented process, constituting
     a material part of the invention, knowing the same to be
     especially made or especially adapted for use in an
     infringement of such patent, and not a staple article or
     commodity   of   commerce   suitable   for   substantial
     noninfringing use[.]


     As noted, Mosher’s motion challenges the sufficiency of the

factual    allegations      in     the    Complaint      with    regards    to   the



                                           5
infringement claim. Having reviewed the Complaint, the Court finds

it unnecessary to address this argument because the Complaint

constitutes an improper shotgun pleading requiring dismissal.     See

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018)

(“A district court has the inherent authority to control its docket

and ensure the prompt resolution of lawsuits, which includes the

ability to dismiss a complaint on shotgun pleading grounds.”

(citation and marks omitted)).        The Complaint’s single patent

infringement claim alleges the defendants “have been and/or are

directly   infringing   and/or   inducing   infringement   of   and/or

contributorily infringing the ‘647 patent.”    (Doc. #1, p. 5.)   The

Court finds this combination of infringement claims into a single

count constitutes a shotgun pleading.    See Bickerstaff Clay Prods.

Co., Inc. v. Harris Cty., Ga. By & Through Bd. of Comm’rs, 89 F.3d

1481, 1484 n.4 (11th Cir. 1996) (noting a complaint in which some

counts “present more than one discrete claim for relief” is a

shotgun pleading); zIT Consulting GmbH v. BMC Software, Inc., 2016

WL 231215, *3 (M.D. Fla. Jan. 15, 2016) (dismissing complaint in

patent action as a shotgun pleading where plaintiff lumped direct

and indirect infringement claims together into a single count);

Ziemba v. Incipio Techs., Inc., 2014 WL 4637006, *4 (D.N.J. Sept.

16, 2014) (finding that grouping together of direct, contributory,

and induced infringement claims into a single count “violates the

pleading standard and fails to provide each Defendant with adequate



                                  6
notice of the particular claim(s) being asserted against them and

the specific grounds upon which such claim(s) rest”).

      As the Complaint constitutes an improper shotgun pleading, it

will be dismissed without prejudice.            See Vibe Micro, Inc., 878

F.3d at 1295 (“In the special circumstance of non-merits dismissals

on shotgun pleading grounds, we have required district courts to

sua   sponte     allow     a   litigant   one   chance   to   remedy     such

deficiencies.”).         If plaintiff files an amended complaint that

Mosher believes is still insufficient under Rule 12(b)(6), he may

file a new motion to dismiss.

      Accordingly, it is now

      ORDERED:

      Defendant’s Motion to dismiss for failure to state a claim

(Doc. #18) is GRANTED in part and DENIED in part.             The Complaint

for Patent Infringement is dismissed without prejudice to filing

an Amended Complaint within FOURTEEN (14) DAYS of this Opinion and

Order.   Mosher’s request for attorney’s fees is denied.

      DONE AND ORDERED at Fort Myers, Florida, this            8th     day of

January, 2020.




Copies:
Parties of record



                                      7
